Case 3:20-cv-00173-DJN-RCY Document 15 Filed 10/29/20 Page 1 of 1 PagelD# 48

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
LARRY WHACK,
Plaintiff,

Vv. Civil No. 3:20ev173 (DJN)

RIVERSIDE REGIONAL JAIL, et al.,
Defendants.

MEMORANDUM OPINION

By Memorandum Order entered on April 28, 2020, the Court conditionally docketed
Plaintiff's action. (ECF No. 4.) At that time, the Court warned Plaintiff that he must keep the
Court informed of his address. On September 11, 2020, the United States Postal Service
returned an August 28, 2020 Memorandum Order to the Court marked, “no longer here.” (ECF
No. 14.) Since that date, Plaintiff has not contacted the Court to provide a current address.
Plaintiffs failure to contact the Court and provide a current address indicates his lack of interest
in prosecuting this action, warranting dismissal under Federal Rule of Civil Procedure 41(b).
Accordingly, the action will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall issue.

Let the Clerk file a copy of this Memorandum Opinion electronically and send a copy to

/s/ Ai

David J. Novak i
United States District Judge

Plaintiff.

Richmond, Virginia
Dated: October 29, 2020
